 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAirlines Transportation CompanyandPaul Conway.Case 6-CA-151298 November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 15 March 1983 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions for the reasons set forth below and toadopt the recommended Order.As more fully set forth in the attached decision,the judge found, and we agree, that the Respond-ent violated Section 8(a)(1) by discharging Paul L.Conway from his job as airport limousine driverfor engaging in protected concerted activity. Thejudge found that on 6 November 19812 Conway in-sisted on taking his full lunchbreak in order tomake the point to management that drivers weredoing the work of four men who had been laid offduring the air traffic controllers' strike. The judgeconcluded that this protest was related to groupaction in the interest of all the drivers and that, indischarging Conway, management recognized it assuch. The judge held that the Respondent violatedSection 8(a)(1) by discharging Conway for engag-ing in concerted activity for the purpose of mutualaid or protection.We find a more compelling ra-tionale for the judge's conclusion grounded in theBoard'sInterboro3doctrine, approved by the Su-preme Court inNLRB v. City Disposal Systems, 465U.S. 822 (1984).InCityDisposal,which issued after the judge'sdecision in this case, the Court held that an em-ployee's "honest and reasonable invocation" of acollectively bargained right is concerted activity.In so holding, the Court recognized that, althoughthe processing of a grievance is the principal means1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.aAll dates are in 1981.Interboro Contractors,157 NLRB 1295 (1966), enfd. 388 F 2d 495 (2dCir. 1967).for invoking rights conferred through collectivebargaining,In practice . . . there is unlikely to be abright-linedistinctionbetween an incipientgrievance, a complaint to an employer, andperhaps even an employee's initial refusal toperform a certain job that he believes he hasno duty to perform. It is reasonable to expectthat an employee's first response to a situationthat he believes violates his collective-bargain-ing agreement will be a protest to his employ-er. [Id. 465 U.S. 822]Article IV of the collective-bargaining agree-ment covering the Respondent's limousine driversprovides, inter alia, that "employeeswill have anon-paid one-half (1/2) hour lunch period to betaken between the fourth and sixth hours of work."(Emphasis added.) Describing his arrival at the air-port at 6:55 p.m., his sixth hour of work, Conwaycredibly testified about his conversation with dis-patcher John Koehler as follows:As I approached the phone John came aroundthe corner and I told him I had one passenger.And then John said he wanted me to make theseven o'clock pull back to Mt. Lebanon, backto Sheraton South and I asked John I said,"No,I'd like my lunch hour."and Koehlersays, "I have some people over there, I'll haveto cab them." And I said, "Do what you wantwith them, cab them or helicopter or what-ever,I'd likemy lunch hour, I'm due forlunch."The contract says that I'm due forlunch between the fourth and sixth hours, anditwas getting near the end of my sixth hourand I hadn't even started lunch. [Emphasisadded.]Conway proceeded to relate to Koehler his dis-pleasure that he and other drivers were being pres-sured to work overtime during a period of employ-ee layoffs. Conway explained that, had he waivedhis lunch period as the dispatcher had urged, hisfinal trip of the day would have entailed overtime,which the Respondent concedes was not mandato-ry for drivers.SupervisoryDispatcherJohnColosimo ap-proached Conway about halfway through his lunchperiod and again requested that he resume driving.Conway testified that his response was "that Ididn't feel that I should do this with men laid offbecauseI wanted my lunch hour because the contractsays that it's due between four and six hours."(Em-phasis added.) During an investigative interview 6days later, Conway was asked what point he wastrying to make by insisting on lunch. When he re-277 NLRB No. 37 AIRLINES TRANSPORTATION CO.289sponded, "I don't feel we should have to workovertimewhen men arelaid off," Company Presi-dent Jones Sinnott told him, "You've proved yourpoint.You nolongerwork for this Company."TearnstersLocal128 PresidentWilliam Carson,present atthe meeting,reminded Sinnott of Con-way's contractualentitlementto his lunchbreak.Sinnott resolved, however, to proceed with the dis-charge. Subsequently, in a letter to Carson, the Re-spondent specifically referred to Conway's insist-ence on his lunch hourin statingthe grounds fordischarge.To establish concertedness underCity Disposal,itis sufficient that an employee complaint -communi-cate a reasonably perceived violation of a collec-tive-bargainingagreement.Where, as here, the em-ployee makes explicitreferenceto the contractualprovision supporting his claim, there can be littlequestion but that the employee is activelypursuingenforcement of that provision. In view of the pro-tected character of this activity,4 and in furtherview of the judge'sfindings,which we adopt, thatthis activity was the motivating factor in Conway'sdischarge,we find that the Respondent's actionviolated Section8(a)(1).5ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AirlineTransportation Company, Pittsburgh, Pennsylvania,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order.4SeeBunney Bros. Construction Co.,139 NLRB 1516, 1519 (1962);General Motors Corp,261 NLRB 516 (1982)8Consistent with the judge's decision, we find it unnecessary, in lightof the 8(a)(1) finding, to pass on the related 8(a)(3) allegations of thecomplaintMichaelPoprik, Esq.,for the General Counsel.Timothy E.Finnerty,Esq.,of Pittsburgh,Pennsylvania,for the Respondent.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiseasewas tried at Pittsburgh, Pennsylvania, August 10,1982. The charge was filed by Paul Conway December2, 1981,1 and the complaint was issued January 28, 1982.Conway and other airportlimousinedriverswere com-plaining about working overtime and through their con-tractual 30-minutelunch period while four drivers werelaid off during the air traffic controllers strike. To makethispoint,Conway insisted on taking his lunchbreak,causing him tomiss a trip.The primary issues are wheth-1All dates are in 1981 unless otherwise indicated.er he was engaged in protected concerted activity andwhether the Company, the Respondent, unlawfully dis-charged him in violation of Section 8(a)(1) of the Nation-al Labor Relations Act.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Company, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Company, a Pennsylvania corporation, transportspassengers intrastate between the airport and various lo-cations in Pittsburgh, Pennsylvania, where it annually de-rives' gross revenue exceeding $500,000 and receivesgoods valued over $2000 directly from outside the State.The Company admits and I find that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Unionis a labororganization within the meaning of Section 2(5) of theAct.A. BackgroundLimousine driver Paul Conway had been employed15-1/2 years and hada spotlessrecord.Because ofreducedbusinessduring the air traffic con-trollers strike,which began in August, the Company haditsfirst layoff in 36 years, laying off 4 of its 36 drivers(Tr. 181), In generaldiscussions among, all the limousinedrivers, Conway and others stated they did not feel theyshould be required to work overtime or through theirlunch period on the "skeleton crew" while the men werelaid off (Tr. 31-32, 76) and that "it was unfair, it wasn'tright to be working overtime while there were men laidoff' (Tr. 90-91). They complained to their driver repre-sentativethat they were doing the work of the laid-offmen, sacrificingtheir lunch periods and working over-time (Tr. 126-127). It is undisputed that management wasaware of this complaining, from employee complaints atthe dispatcher level (Tr. 91-92).The collective-bargainingagreementprovidesforovertime at time and a half after 8 hours a day, and also,provides that employees "will have" a nonpaid one-half-hour lunch period "to be taken between the fourth andsixth hours of work" (G.C. Exh. 2, art. IV,A).The Company admitted at the trial that overtime is notmandatory (Tr. 180), and admitted at page 8 of its briefthat "If a driver does not wish to waive his lunch period,he will be permitted to go to lunch without receivingwarning, reprimandor discipline."B. Conway 's Discharge1. Insistingon lunch periodOn Friday, November 6, Conway went to work at1:15 p.m. and was due his 30-minute lunchperiod by 7:15p.m.On his third trip from the airport, lie arrived at theSheraton South (19 miles away) about 5:45 p.m. At 6:05he reported to his dispatcher that the 6 o'clock passenger 290DECISIONSOF NATIONALLABOR RELATIONS BOARDwas a no-show, and the dispatcher instructed him toreturn empty to the airport. Upon approachinghis lim-ousine, however, Conway saw the tardy passenger, whohad already placed hisluggage inthe limousine (Tr. 13).The passenger asked Conway to wait a fewminuteswhile he finished his dinner (Tr. 15-16). Conway agreedto wait and, while doing so, placed a telephone call (toSupervisor John Colosimo's brother about flight instruc-tion (Tr. 16)). Conway then drove the passenger to theairport,arriving about 6:55, and took his lunchbreakfrom 7 to 7:30 p.m.Not being informed of the delay at the SheratonSouth,Dispatcher John Koehler had plannedto assignConway to take the 7 o'clock trip back to the hotel.Both Koehler and Supervisor Colosimo attempted topersuade Conway to take only a 15-minute lunchbreakand then take the five waitingpassengers,but he refused.He insisted on taking his full 30-minute lunch period,stating that he wanted to make the point that "we shouldnot work overtime while we had men laid off." (Tr. 17-19, 36, 41, 46-47, 143-144, 155-156, 161, 164, 169-171,173.)Because of the Company's policy of not having pas-sengers wait as long as 30 minutes (Tr. 146, 171), Dis-patcher Koehler ordered a taxicab for the five passengerssometime between 7:15 and 7:20 p.m. (At thelimousinerate of $5.65, thepassengerspaid a total of $28.25 for thetaxi ride. By a bookkeeping entry, the related taxicabcompany charged the Company the taxi fare of $24.)There were no waitingpassengersat 7:30 p.m. whenConway finished his 30-minute lunchbreak. Shortly after7:30 he was shifted to the Sheraton South to make the 8p.m. return trip.2.His dischargeOn Monday, November 9, Chief Dispatcher RoyDietz notified Conway by telephone that PresidentJames Sinnott had ordered him held off work for refus-ing a trip. Conway denied refusing a trip, stating, "I justinsisted on my lunch hour, because I was due for lunchaccording to the contract." Dietz then said that a meet-ingwith Sinnott was set for Thursday, November 12.(Tr. 20.)On November 12, Teamsters Local 128 President Wil-liamCarson, Steward Paul Dinert, and Conway metwith Company President Sinnott and Claims ManagerRobert Napolitan. Sinnott opened the meeting by givingthem statements by Dispatcher Koehler and SupervisorColosimo to read (G.C. Exhs. 3 and 4). Both statementsreported that Conway had refused to make the 7 o'clocktrip to make or prove a point. Sinnott asked Conway forhis reply. Conway recounted what happened and admit-ted insisting on taking his lunch period to make a point(Tr. 24-28, 58-61). (As credibly testified by Conway,who appeared to be an honest, forthright witness, he toldSinnott in the meeting(Tr. 27)that he made the tele-phone call while waiting for the passenger, not beforethe passenger appeared as claimed in Koehler's statementand as claimed by both Koehler (Tr. 143, 149) and Napo-litan (Tr. 200, 202) at the trial. Koehler and Napolitan, aswell as Colosimo, impressed me by their demeanor onthe stand as being willing to give any testimony thatwould help the Company's cause.)President Sinnott asked, "What's the point you'retrying to make?"(as recalledby Conway (Tr. 28), or"What are you trying to prove?" as recalled (Tr. 61) byLocal President Carson). After Conway explained, "Idon't feelwe[emphasis supplied] should have to workovertime when men are laid off" (Tr. 28), Sinnott stated,"Well you proved your point, you no longer work forthis Company" (Tr. 61), "You're discharged for insubor-dination"(Tr.25).StewardDinertprotested thatConway had been a driver for 15 years and this waspretty severe punishment for a one-time offense. LocalPresident Carson pointed out that it was the driver's pre-rogative under the contract to take his lunch period be-tween the fourth and sixth hours of work. Speaking toConway, Sinnott responded that 16 years of service"does not give you the right to tell me how to run theCompany." (Tr. 25-26, 61-63.) Sinnott thus convertedthe November 6 suspension into a discharge.On November 13, ClaimsManagerNapolitan prepareda letter to the Union for President Sinnott's signature(Tr. 206), stating that Conway was dismissed for justcauseand that Conway "due to delaying tactics . . . didnot arrive until 6:55 p.m. and insisted that he be givenhis lunch break even though he was needed to make atrip and informed his supervisor that he could cab pas-sengers to their destination."In his January 28,1982 pre-trial affidavit (G.C. Exh. 6), Napolitan explained the dis-charge by stating that Sinnott informed Conway at theNovember 12 meeting "that he was being discharged forrefusal to work, that refusal to take a trip was insubordi-nation." In its answer (G.C. Exh. 1(e)), filed February 5,1982 (over 6 months before trial), the Company assertedthat its action in dismissing Conway "was due to theaction of the Employee in failing to take a direct orderfrom his supervisor and causing the Respondent to pro-vide alternate means of transportation for its customers."The General Counsel contends that Conway was dis-charged for making the point and bringing to the Com-pany's attention, by insisting on his contractual lunchperiod, "the group complaint of Respondent's driversthat it was unfair of Respondent to expect them to workovertime while their fellow drivers were laid off."C. Shifting DefenseBy the time of trial, the Company had fabricated thedefense that it had discharged Conway, not for refusingto take the 7 o'clock passengers during his 30-minutebreak but for refusing to take them at 7:30 p.m., after thelunchbreak.Thus, Claims Manager Napolitan falsely testified that"There was no problem about [Conway's] taking hislunch between the fourth and sixth hours. The problemwas he refused to take the passengers after lunch" (Tr.208); "What he was discharged for was the refusal totake the passengers after seven thirty. That's what Mr.Sinnottwas upset about." (Tr. 204.) Napolitan falselydenied that Conway stated at the November 12 meetingthat he refused to take the passengers because he wantedto take his lunch(Tr. 212),despite Napolitan's admission AIRLINES TRANSPORTATION CO.291in his pretrial affidavit, "Conway stated that he refusedto take the passengers because he wanted to take hislunch."Supervisor Colosimo also gave false testimony to sup-port this fabrication,although at one point he deviatedfrom the defense.When questioned about his conversa-tionwith Conway(about 7:10 p.m. when DispatcherKoehler sent Colosimo over to persuade Conway to takeonly a 15-minute lunchbreak),Colosimo admitted thatConway responded,"Iwantto have my lunch then I'llgo" (Tr.169).Appearing to realize that this answerwould undercut the Company's defense, Colosimo quick-ly changed his testimony and later claimed,"He led meto believe he wasn't going to take"the passengers (Tr.173).He furtherclaimed on cross-examination:Q. Mr. Conway told you that he did not desire totake the people at seven thirty?A. Yes.Q. He did not say he would not take the peopleat seven thirty?A. He said he didn't care how we got the peoplethere.Q. That he didn't care how you got the peoplethere, that he was taking his lunch until seventhirty?A. Yes. Tr, 174.(Inote that in his pretrial affidavit(G.C. Exh. 4), Colo-simo stated that Koehler asked him to talkto Conwayabout making the trip "after he was off lunch,"but thatConway "said he didn'twant any overtime"-obviouslyreferring to Conway's refusal to accept overtime pay forthe last 15 minutes of an abbreviated lunch period and totake the passengers at 7:15 p.m. Colosimo admitted at thetrial(Tr. 164) that he was asking Conway at7:10 p.m. totake the passengers then instead of waiting until 7:30, andKoehler admitted(Tr. 161) that Conwaywas refusing totake the passengers at 7:15.)Also insupport of the Company's belated defense, Dis-patcher Koehler claimed that he would not have sent thepassengers by taxicab but would have waited 30 minutesuntil afterConway's lunch period if Conway had said hewould take the passengers then(Tr. 148),and that theonly reason he did not wait was his beliefthat Conwaywould refuse at 7:30 p.m. to carry them(Tr. 159-160). Idiscreditthis testimony as an obvious fabrication. TheCompany had a policy against having passengers wait 30minutes. Supervisor Colosimo admitted:"We don't reallymake it a point to make people wait a half hour .. . .Five orten minutes people don't mind,but . . . a halfhour.We would lose the business,people would get cabsor rent a car or something" (Tr. 171). Furthermore,Koehler was working under the supervisionof ChiefDispatcher Dietz, who candidly admitted at the trial thathe would expect the dispatcher to call a cab rather thanwait for the driver to take his (30-minute) lunchbreak(Tr. 195-196).I discredit the testimony that Conway refusedto carrythe passengers after his 30-minute lunchbreak,and credithis denial(Tr. 46)and his testimony that of course hewould have taken the passengers at 7:30p.m. ifthey werestillwaiting"because I was makingthe trip anyhow"(Tr. 19).I therefore find without merit the Company's conten-tions, at pages 15 and 16 of its brief, that Conway "wasdischarged for his refusal to take the passengers at 7:30p.m.," and that"management reasonably believed thatConway blatantly refused to take the passengers evenafter a half-hour lunch period."D. Other DefensesThe Company concedesin itsbrief that "Arguably theComplainant [Conway] did show empathy among thedrivers on the matter of layoffs," that "Conway testifiedthat during the three months preceding his terminationhe and other employees discussed their dissatisfactionwith the ramifications of the layoff," and that "the Com-plainant may have had conversations relating to the em-ployees' interests" (R. Br. 6, 9, 14). Yet the Companyargues:"It is clear from the testimony presented that theComplainant's activity was solely for his own benefit"(R. Br. 8). Neither the brief nor the evidence, however,reveals any personal interest or motivation that Conwaymay have had for insisting on his lunch break other thanhismaking common cause with other limousine driverswho were complaining about working shorthanded anddoing the work of the laid-off employees by workingovertime and through their lunch period'.The Company contends that "the Complainant failedto elicit testimony showing that he had united with otheremployees or acted individually in an attempt to changethe terms and conditions of [employment at] the Re-spondent,"and "The facts and testimony do not substan-tiate any argument that he was dismissed because he at-tempted to enforce any contractual provision" (R. Br. 5,11-12).To the contrary, the evidence is clear that hewas discharged for "insubordination" when he exercisedhisadmitted contractual right to take the 30-minutelunchbreak for an obvious purpose of inducing the Com-pany to reinstate one or more of the laid-off drivers. Asfound, President Sinnott told Conway at the time of thedischarge that he did not have "the right to tell [Sinnott]how to run the Company."The Companyargues that its dismissalof Conway"was based upon its mastery of its own business affairs"and "It is not in the Respondent's interest to retain em-ployees who choose to `make a point' only to vindicatepersonal motives" (R. Br. 14, 19). To the contrary, whenasked"What's the point you're trying to make?"Conway toldPresident Sinnott, "I don't feel we the lim-ousine drivers should have to work overtime when menare laid off."It is evident that Sinnott was concernedwith Conway's effort to induce him to reinstate laid-offemployees.Finally, the Company argues, "That there was no pro-tected concerted activity which precipitated the dismis-sal," that"Itwas Complainant's insubordination ratherthan any alleged concerted activities that led to his ter-mination,"and "That any alleged protected conduct wasnot causally related to the Respondent's action" (R. Br.5, 20). 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Concluding FindingsThe Company admits that before the unprecedentedlayoff of fourlimousinedrivers, the drivers had beenpermitted to take their full 30-minute lunch periods"without receiving warning, reprimand or discipline."On this occasion, however, driverswere complainingamong themselves and tomanagementthat itwas unfairfor them to be working overtime while men were laidoff, and limousine driver Conwayinsistedon taking hisfull lunchbreak, causing himto missa trip.When he ex-,plained to President Sinnott that he did so to "make apoint" that he did not feel the drivers should have towork overtime whenmen werelaidoff,Sinnott dis-charged him for insubordination, telling him he did nothave "the right to tell Sinnott how to run the Compa-—ny.After considering all the evidence and circumstances, Ifind that the Company was aware that Conway's con-duct was related to group action in the interest of theemployees,Mushroom Transportation Co. v. NLRB,330F.2d 683, 685 (3d Cir. 1964), and that the Company dis-charged him for engaging in activity for the purpose ofmutual aid or protection. Limousine drivers were laid offfor the first time in 36 years. The Company was aware,from employee complaints at the dispatcher level, thatdrivers were protesting the layoffs and were opposed toworking overtime while fellow drivers were still laid off.The drivers had the admitted contractual right to insiston taking their full 30-minute break, even if no one elsewas available to take a trip, but Conway was the firstdriver to exercise that right during the layoffs to "makea point" that the drivers should not have to do the workof laid-off employees by working overtime.Itwas under these circumstances that the Companyfabricated the defense that it discharged Conway for re-fusing to take the passengersafterhis 30-minute break,rather than for missing a trip by insisting on his contrac-tual right to take his lunchbreak. I infer that the Compa-ny shifted its defense at the trial to conceal its determina-tion to rid the Company of Conway (despite his seniorstatus and his spotless record) to prevent other driversfrom following his lead in the protected concerted activi-ty.Accordingly I find that the clear preponderance of theevidence shows that limousine driver Conway's partici-pation in concerted activity protected under Section 7 oftheAct was the sole reason that the Company dis-charged him for "insubordination," and that he wouldnot have been discharged in the absence of this protectedconcerted activity. I therefore find that the November 12discharge, effective November 9, violated Section 8(a)(1)of the Act. In view of this finding, I do not deem it nec-essary to rule on the allegation that the discharge alsoviolated Section 8(a)(3).CONCLUSIONS OF LAWBy discharging Paul Conway November 9, 1981, forengagingin protected concerted activity, the Companyengagedin an unfair labor practice affecting commercewithin themeaning ofSection 8(a)(1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has engaged in anunfair labor practice, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.The Respondent having, unlawfully discharged an em-ployee, it must offer him reinstatement and make himwhole for anyloss of earningsand other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings,as prescribed inF W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Airlines Transportation Company,Pittsburgh, Pennsylvania, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Discharging any employee for engaging in protect-ed concerted activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Paul Conway immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of his discharge, inthe manner set forth in the remedy section of the deci-sion.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its facilities in Pittsburgh, Pennsylvania,copiesof theattached noticemarked "Appendix."32 If no exceptions are filed as provided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." AIRLINES TRANSPORTATION CO.Copies of the notice, on forms provided by the R egionalDirector for Region 6, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondentimmediately upon receipt and maintainedfor 60 consecutive daysin conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as italleges violations of the Act not spe-cifically found.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government293WE WILL NOT discharge any of you forengaging inprotected concerted activity.WE WILLNOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Paul Conwayimmediate and full rein-statement to his former job or,if that job no longerexists, to a substantially equivalent position,without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge,less any net interim earnings,plus interest.WE WILL notify him that we have removed from ourfilesany reference to his discharge and that the dis-charge will not be used against him in any way.AIRLINES TRANSPORTATION COMPANYThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.